                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                           No. 7:18-CV-134-KS


  ERIC LYDE,                                  )
                                              )
                  Plaintiff,                  )
                                              )
             v.                               )
                                              )                  ORDER
  ANDREW M. SAUL, Commissioner                )
  of Social Security Administration, 1        )
                                              )
                                              )
            Defendant.                        )



      This matter is before the court on the parties’ cross motions for judgment on

the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, the

parties having consented to proceed pursuant to 28 U.S.C. § 636(c). Eric Lyde

(“Plaintiff”) filed this action pursuant to 42 U.S.C. § 405(g) seeking judicial review of

the denial of his application for a period of disability and disability insurance benefits

(“DIB”). The time for filing responsive briefs has expired, and the pending motions

are ripe for adjudication. On June 17, 2019, Plaintiff filed a notice of cases pending

in the Fourth Circuit regarding the potential controlling authority of Lucia v. S.E.C.,

138 S. Ct. 2044 (2018) (Notice of Subsequently Decided Controlling Authority [DE



      1 Plaintiff’s complaint names Nancy A. Berryhill, in her official capacity as
Acting Commissioner of the Social Security Administration, as the defendant to this
action. Andrew M. Saul now holds the office of Commissioner and is hereby
substituted as the defendant to this action. See Fed. R. Civ. P. 25(d).
#41]) to which Defendant responded in opposition on June 20, 2019 (Def.’s Resp. Opp.

Pl.’s Notice of Subsequently Decided Controlling Authority [DE #43]). On June 24,

2019, the court held oral argument in the matter. The court has carefully reviewed

the administrative record and the motions and memoranda submitted by the parties.

For the reasons set forth below, Plaintiff’s Motion for Judgment on the Pleadings

[DE #25] is denied, Defendant’s Motion for Judgment on the Pleadings [DE #36] is

granted, and the Commissioner’s decision is affirmed.

                            STATEMENT OF THE CASE
      Plaintiff applied for a period of disability, DIB, and Supplemental Security

Income (“SSI”) 2 on April 18, 2013, with an alleged onset date of December 31, 2011.

(R. 18, 282–85, 286–90.) The applications were denied initially and upon

reconsideration, and a request for hearing was filed. (R. 166–74, 174–78.) A hearing

was held on June 18, 2015, before Administrative Law Judge (“ALJ”) Carl B. Watson,

who issued an unfavorable ruling on August 27, 2015. (R. 76–100, 136–56.) On

December 10, 2015, the Appeals Council granted Plaintiff’s request for review and

remanded the case to the ALJ to further evaluate the severity of Plaintiff’s

impairments and to give further consideration to Plaintiff’s maximum RFC during

the entire period at issue. (R. 163–64.) A second hearing was held before the ALJ on

May 12, 2016, followed by an unfavorable ruling on August 26, 2016. (R. 18–42, 51–




      2 Although Plaintiff filed a claim for SSI, Plaintiff only requests review of the
Commissioner’s final decision denying Plaintiff’s claim for a period of disability and
DIB. (Pl.’s Mem. Supp. Mot. J. Pldgs. [DE #26] at 4.)

                                          2
75.) The Appeals Council granted Plaintiff’s request for review and, on June 5, 2018,

issued a final agency decision denying benefits. (R. 1–9.) On July 27, 2018, Plaintiff

filed the instant civil action, seeking judicial review of the final administrative

decision pursuant to 42 U.S.C. § 405(g).

                                    DISCUSSION

I.    Standard of Review

      The scope of judicial review of a final agency decision denying disability

benefits is limited to determining whether substantial evidence supports the

Commissioner’s factual findings and whether the decision was reached through the

application of the correct legal standards. See Coffman v. Bowen, 829 F.2d 514, 517

(4th Cir. 1987). Substantial evidence is “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion; [i]t consists of more than a mere

scintilla of evidence but may be somewhat less than a preponderance.” Craig v.

Chater, 76 F.3d 585, 589 (4th Cir. 1996) (quoting Richardson v. Perales, 402 U.S. 389,

401 (1971), and Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966)) (citations

omitted) (alteration in original). “In reviewing for substantial evidence, [the court

should   not]   undertake   to   re-weigh   conflicting   evidence,   make   credibility

determinations, or substitute [its] judgment for that of the [Commissioner].” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (quoting Craig, 76 F.3d at 589) (first and

second alterations in original). Rather, in conducting the “substantial evidence”

inquiry, the court determines whether the Commissioner has considered all relevant




                                            3
evidence and sufficiently explained the weight accorded to the evidence. Sterling

Smokeless Coal Co. v. Akers, 131 F.3d 438, 439–40 (4th Cir. 1997).

II.      Disability Determination

         In making a disability determination, the Commissioner utilizes a five-step

evaluation process. The Commissioner asks, sequentially, whether the claimant:

(1) is engaged in substantial gainful activity; (2) has a severe impairment; (3) has an

impairment that meets or equals the requirements of an impairment listed in 20

C.F.R. Part 404, Subpart P, App. 1; (4) can perform the requirements of past work;

and, if not, (5) based on the claimant’s age, work experience, and residual functional

capacity can adjust to other work that exists in significant numbers in the national

economy. See 20 C.F.R. § 404.1520(a)(4); Albright v. Comm’r of Soc. Sec. Admin., 174

F.3d 473, 475 n.2 (4th Cir. 1999). The burden of proof and production during the first

four steps of the inquiry rests on the claimant. Pass v. Chater, 65 F.3d 1200, 1203

(4th. Cir. 1995). At the fifth step, the burden shifts to the Commissioner to show that

other work exists in the national economy that the claimant can perform. Id. “The

Commissioner typically offers this evidence through the testimony of a vocational

expert responding to a hypothetical that incorporates the claimant’s limitations. If

the Commissioner meets [his] burden, the ALJ finds the claimant not disabled and

denies the application for benefits.” Mascio v. Colvin, 780 F.3d 632, 634–35 (4th Cir.

2015).

         When assessing the severity of mental impairments, the Commissioner must

do so in accordance with the “special technique” described in 20 C.F.R. § 416.920a(b)–

                                          4
(c). This regulatory scheme identifies four broad functional areas in which the

Commissioner rates the degree of functional limitation resulting from a claimant’s

mental impairment(s) in the claimant’s abilities to understand, remember, or apply

information; interact with others; concentrate, persist, or maintain pace; and adapt

or manage oneself. 20 C.F.R. § 416.920a(c)(3). 3 The Commissioner is required to

incorporate into his written decision pertinent findings and conclusions based on the

“special technique.” 20 C.F.R. § 416.920a(e)(3).

III.   Agency’s Findings

       Applying the five-step, sequential evaluation process, the ALJ found Plaintiff

“not disabled” as defined in the Social Security Act. The Appeals Council adopted the

ALJ’s findings in large part 4 and found Plaintiff “not disabled” under the Act. (R. 4–

7.) At step one, the ALJ and the Appeals Council found Plaintiff had not engaged in

substantial gainful employment since December 31, 2011, the alleged onset date. (R.

5, 20.) The ALJ found that Plaintiff’s last insured date was March 30, 2016, and the




       3 At the time of the ALJ’s decision, dated August 26, 2016, the paragraph B
criteria listed the four broad functional areas as follows: activities of daily living;
social functioning; concentration, persistence, or pace; and episodes of
decompensation. 20 C.F.R. § 416.920a(c)(3) (eff. June 13, 2011 to Jan. 16, 2017). The
Social Security Administration revised the medical criteria for evaluating mental
disorders, effective January 17, 2017. Pursuant to the regulation’s directive that the
revised criteria be applied to claims pending as of the effective date, the Appeals
Council’s decision, dated June 5, 2018, applied the new paragraph B criteria.

       4 As noted above, the Appeals Council applied the new paragraph B criteria,
which became effective after the ALJ’s decision. The Appeals Council also found that
Plaintiff met insured status through March 31, 2017, as opposed to March 30, 2016.
(R. 20.)

                                          5
Appeals Council found that Plaintiff met the special earnings requirement on

December 31, 2011, the date Plaintiff stated he became unable to work, through

March 31, 2017. (Id.) Next, the ALJ and the Appeals Council determined Plaintiff

had the following severe impairments: “status post ligament repair to the right knee,

early degenerative joint disease to both knees, obesity, diabetes, coronary artery

disease with stent placement, hypertension, sleep apnea, posttraumatic stress

disorder, and alcohol abuse.” (R. 5–6, 21.) The ALJ found Plaintiff’s back pain, hernia,

alleged decreased hearing in his right ear, gastroesophageal reflux disease, right

finger degenerative joint disease, status post right cuneiform fracture, degenerative

facet arthropathy, and right middle finger injury to be non-severe impairments. (R.

21–22.)

      At step three, the ALJ and the Appeals Council concluded that Plaintiff’s

impairments were not severe enough, either individually or in combination, to meet

or medically equal one of the listed impairments in 20, C.F.R. Part 404, Subpart P,

App. 1. (R. 6, 22.) The ALJ analyzed Listings 1.02 (major dysfunction of a joint), 3.10

(sleep-related breathing disorders), 4.04 (ischemic heart disease), 12.06 (anxiety

related disorders), and 12.09 (substance addiction disorders). Although there is no

specific listing for obesity or diabetes, the ALJ analyzed Plaintiff’s symptoms for both

under listings for other body systems. (R. 23–24.) Prior to proceeding to step four, the

ALJ and the Appeals Council assessed Plaintiff’s residual functional capacity (“RFC”)

and found that Plaintiff had the residual functional capacity




                                           6
      to perform the full range of medium work as defined in 20 C.F.R.
      404.1567(c) except that he is limited to simple, routine, repetitive tasks
      in an environment where changes are infrequent and are introduced
      gradually and where there is only casual interaction with the general
      public; and he can work in proximity to co-workers, but should work on
      tasks alone.

(R. 6, 25.) In making this assessment, the ALJ found Plaintiff’s statements

concerning the intensity, persistence and limiting effects of his symptoms “not

entirely consistent with the medical evidence and other evidence in the record.” (R.

27.) At step four, the ALJ and Appeals Council concluded Plaintiff is unable to

perform past relevant work as a security officer, custodian, assistant department

manager, or as a mechanic (R. 6, 40.) At step five, the ALJ and the Appeals Council

concluded, based on Plaintiff’s age, education, work experience, and RFC, that there

are jobs that exist in significant numbers in the national economy that Plaintiff could

perform, namely: handpacker, warehouse worker, and hospital cleaner. (R. 6, 41.) The

Appeals Council concluded that Plaintiff was not disabled under the Act from

December 31, 2011, the alleged onset date, through August 26, 2016, the date of the

ALJ’s decision. (R. 6, 42.)

IV.   Plaintiff’s Arguments

      A.     Lucia Notice

      On June 17, 2019, Plaintiff filed a notice to inform the court that Lucia v.

S.E.C., 138 S. Ct. 2044 (2018), may potentially control the court’s decision in his case.

In Lucia, the Supreme Court held that an administrative proceeding conducted by

the Securities and Exchange Commission (“SEC”) was invalid because the ALJ was



                                           7
an “Officer of the United States” subject to the Appointments Clause and had not

been constitutionally appointed. Lucia, 138 S. Ct. 2052-54.

       To the extent Lucia may apply to Social Security Administration ALJs,

Plaintiff has waived his right to argue that the ALJ in this case was not appointed in

compliance with the Appointments Clause. Lucia was decided on June 21, 2018, prior

to the filing of Plaintiff’s complaint on August 8, 2018. Plaintiff did not raise any issue

regarding the ALJ’s appointment in his brief, filed with this court on February 12,

2019. As such, Plaintiff has forfeited his right to raise the issue in this action for

judicial review. See John M. v. Comm'r of Soc. Sec., No. 2:18-CV-29-JTR, 2019 WL

112778, at *3 n.1 (E.D. Wash. Jan. 4, 2019) (finding forfeiture of any Lucia claim

where parties did not raise it in their briefing); Bunton v. Colvin, No. 1:10-CV-786,

2014 WL 639618, at *5 (M.D.N.C. Feb. 18, 2014) (determining that plaintiff waived

issue by not raising it in his brief).

       B.     Issues Raised

       Plaintiff argues the ALJ erred by failing to correctly weigh the treating and

examining physicians’ opinions of Plaintiff’s limitations. (Pl.’s Mem. Supp. Mot. J.

Pldgs. at 19.) Specifically, Plaintiff argues the ALJ failed to correctly address the

opinions of Dr. Richard Carlson, Dr. Linda Oldham Ikle, and Dr. Liza G. Schaffner.

(Id. at 19–26.) The Commissioner contends that the ALJ properly evaluated the

medical opinion evidence and that the ALJ’s analysis is supported by substantial

evidence. (Def.’s Mem. Supp. Mot. J. Pldgs [DE #37] at 6–16.)




                                            8
      An ALJ “is required to evaluate all evidence in the case record that may have

a bearing on the determination or decision of disability, including opinions from

medical sources about issues reserved to the Commissioner.” SSR 96-5p, 1996 WL

374183, at *3 (July 2, 1996). 5 Plaintiff’s claim was filed before March 27, 2017. Thus,

the applicable standard for evaluating medical opinion evidence is set forth in 20

C.F.R. § 416.927. Under § 416.927, a treating physician’s opinion should generally be

accorded greater weight than the opinion of a non-treating physician’s opinion, but

the court is not required to give the testimony controlling weight in all circumstances.

Mastro, 270 F.3d at 178. Rather, a treating physician’s opinion on the nature and

severity of a claimant’s impairment is given controlling weight only if it is “supported

by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence on the record.” Id; see also 20 C.F.R.

§ 416.927(c)(2). “[B]y negative implication, if a physician’s opinion is not supported

by clinical evidence or if it is inconsistent with other substantial evidence, it should

be accorded significantly less weight.” Mastro, 270 F.3d at 178 (quoting Craig, 76 F.3d

at 590) (internal quotation marks omitted). Thus, the ALJ has the discretion to give

less weight to the treating physician’s testimony in the face of contrary evidence. Id.

“Additionally, the ALJ is not bound by a treating physician’s opinion regarding

whether a claimant is disabled, as that opinion is reserved for the Commissioner.”

Parker v. Astrue, 792 F. Supp. 2d 886, 894 (E.D.N.C. June 9, 2011) (citation omitted).


      5 This agency ruling was rescinded March 27, 2017, for claims filed on or after
that date. 82 Fed. Reg. 15,263 (Mar. 27, 2017).

                                           9
      If the ALJ determines that a treating physician’s opinion is not entitled to

controlling weight, he must determine the weight to be given the opinion, considering

the following factors: (1) the length of the treatment relationship and the frequency

of examination; (2) the nature and extent of the treatment relationship; (3) the

evidentiary support for the physician’s opinion; (4) the consistency of the opinion with

the record as a whole; (5) any specialty or expertise of the treating physician; and

(6) any other factors tending to support or contradict the physician’s opinion, such as

the extent of the physician’s understanding of the Social Security disability programs

and the physician’s familiarity with other information in the record. 20 C.F.R. §

416.927(c)(2)–(5); see also Parker, 792 F. Supp. 2d at 894.

      While an ALJ is under no obligation to accept any medical opinion, the weight

afforded such opinions must nevertheless be explained. “The ALJ is not required to

discuss all of these factors.” Ware v. Astrue, No. 5:11-CV-446-D, 2012 WL 6645000,

at *2 (E.D.N.C. Dec. 20, 2012) (citing Oldham v. Astrue, 509 F.3d 1254, 1258 (10th

Cir. 2007), and Munson v. Astrue, No. 5:08-CV-110-D, 2008 WL 5190490, at *3

(E.D.N.C. Dec. 8, 2008)). “However, the ALJ must give ‘good reasons’ for the weight

assigned to a treating source’s opinion.” Ware, 2012 WL 6645000, at *2 (citing 20

C.F.R. § 416.927(c)(2) and SSR 96-2p, 1996 WL 374188, at *5). “An ALJ’s

determination as to the weight to be assigned to a medical opinion generally will not

be disturbed absent some indication that the ALJ has dredged up ‘specious

inconsistencies,’ or has failed to give a sufficient reason for the weight afforded a




                                          10
particular opinion.” Dunn v. Colvin, 607 F. App'x 264, 267 (4th Cir. 2015) (quoting

Scivally v. Sullivan, 966 F.2d 1070, 1077 (7th Cir. 1992)).

       A. Consultative Psychiatrist Richard Carlson, M.D.

       Following a September 2013 consultative psychiatric examination, Dr. Richard

Carlson opined that Plaintiff “would have difficulty performing activities in a job and

maintaining regular attendance and dealing with stresses in the workplace.” (R. 721.)

Plaintiff argues the ALJ incorrectly discounted this opinion. (Pl.’s Mem. Supp. J.

Pldgs. at 20–21.) The Commissioner argues that Plaintiff mischaracterizes the ALJ’s

analysis and that the ALJ appropriately discounted Dr. Carlson’s opinions because

they were vague. (Def.s’ Mem. Supp. J. Pldgs. at 8.)

       “More weight should be given the more the physician presents relevant

supporting evidence, the better he explains the opinion, and the more consistent the

opinion is with the record as a whole.” Carlton v. Astrue, No. 5:06-CV-372-FL, 2008

WL 681184, at *10 (E.D.N.C. Mar. 7, 2008) (citing Patterson v. Barnhart, No. 5:06-

CV-37, 2007 WL 895136, at *8 (W.D. Va. Mar. 23, 2007)). “[C]onclusory and

unsupported opinions . . . are tantamount to opinions on the ultimate issue of

disability.” Id. at *13.

       Here, substantial evidence supports the ALJ’s assignment of “partial weight”

to Dr. Carlson’s September 2013 opinion. (R. 29.) Dr. Carlson is not a treating

physician, having only conducted a consultative examination of Plaintiff. Dr. Carlson

noted that Plaintiff appeared anxious and has “flashbacks and nightmares, but no

pertinent evidence of any delusions or hallucinations and is not suicidal now.”

                                          11
(R. 720.) Dr. Carlson concluded that “due to [Plaintiff’s] current mental state,

[Plaintiff] would have difficulty performing activities at a job, maintaining regular

attendance, and dealing with stresses in the workplace.” (R. 721.) Dr. Carlson also

opined that with “more aggressive treatment, the PTSD symptoms could come under

better control.” (Id.) The ALJ found Dr. Carlson’s conclusion that Plaintiff “can

perform simple and repetitive tasks and accept instructions well” to be well supported

by the evidence. (R. 29.) However, the ALJ assigned “little weight” to Dr. Carlson’s

finding that “Plaintiff would have difficulty performing activities at a job . . . as it is

vague and does not specify the extent of the difficulty or the types of activities with

which [Plaintiff] would have difficulty.” (R. 29.) The ALJ further found Dr. Carlson’s

opinion did not quantify or provide the basis for his determination that Plaintiff

would have difficulty maintaining regular attendance. The ALJ explained that he

considered mental limitations in the RFC to avoid “factors that seem to cause stress

for [Plaintiff], which is consistent with Dr. Carlson’s finding that [Plaintiff] would

have difficulty dealing with stresses in the workplace.” (Id.)

      The ALJ explained his reasoning for discounting Dr. Carlson’s opinions, and

substantial evidence supports his reasons. Accordingly, the ALJ did not err in

assigning partial weight to Dr. Carlson’s opinions.

      B. VA Psychologist Linda Oldham Ikle, Ph.D

      Plaintiff contends the ALJ erred in discounting Dr. Linda Oldham Ikle’s

January 2014 opinion and by failing to explain what parts of Dr. Ikle’s opinion were

given favorable partial weight and how the RFC reflected the opinion. (Pl.’s Mem.

                                            12
Supp. J. Pldgs. at 21.) The Commissioner argues that the ALJ identified multiple

reasons for not affording Dr. Ikle’s opinion more weight and that the RFC

accommodated Plaintiff’s limitations. (Def.’s Mem. Supp. J. Pldgs. at 9–10.)

      The ALJ explained he was giving partial weight to Dr. Ikle’s opinion because

“it is based on a single examination of [Plaintiff] and it is not entirely consistent with

longitudinal mental health treatment records.” (R. 29.) Specifically, the ALJ found

that Dr. Ikle’s opinion regarding the severity of Plaintiff’s mental health limitations

was inconsistent with the extent and conservative nature of Plaintiff’s treatment and

evidence that his symptoms were generally adequately controlled when compliant

with treatment. Partial weight was assigned following the ALJ’s finding that “Dr.

Ikle assessed [Plaintiff’s] overall mental impairment as severe, as he appeared to be

unable to hold a job at least partially due to his mental symptoms and his alcohol

abuse.” (Id.) The ALJ assigned little weight to Dr. Ikle’s conclusion that Plaintiff was

unable to hold a job because the determination of whether an individual is disabled

or unable to work is reserved to the Commissioner. 20 C.F.R. § 404.1527. The ALJ

considered Plaintiff’s symptoms in determining the RFC and explained that he had

restricted Plaintiff to “simple, routine, repetitive tasks in an environment where

changes are infrequent and are introduced gradually . . . to accommodate [Plaintiff’s]

difficulty adapting to stressful circumstances and the generally distracting effects of

his depressed mood, anxiety, and chronic sleep impairment.” (R. 30.) To accommodate

Plaintiff’s difficulty with establishing and maintaining effective work and social




                                           13
relationships, the ALJ further restricted Plaintiff to “casual interaction with the

general public and working on tasks alone.” (R. 30.)

      The ALJ provided sufficient reasons for his assessment of Dr. Ikle’s opinion,

and his findings are supported by substantial evidence. Thus, the ALJ did not err in

weighing Dr. Ikle’s opinion.

      C. VA Treating Physician Liza G. Schaffner, M.D.

      Plaintiff argues the ALJ erred in giving Dr. Liza G. Schaffner’s opinion “little

weight” and failing to identify medical evidence to support his findings. (Pl.’s Mem.

Supp. J. Pldgs. at 21–22.) The Commissioner argues the ALJ sufficiently explained

why he discounted Dr. Schaffner’s opinion. (Def.’s Mem. Supp. J. Pldgs. at 10–12.)

      Dr. Schaffner, a psychiatrist at the Veterans Administration, completed a two-

page “Social Security Mental Residual Functional Capacity Assessment” in June

2015, stating that Plaintiff “carries a diagnosis of PTSD and even with treatment, he

continues to exhibit significant impairments in social and occupational functioning.”

(R. 1262–63.) The assessment consisted of a printed form with checkboxes and

instructions for Dr. Schaffner to “relate particular medical findings to any assessed

limitation in capacity.” (R. 1262.) Dr. Schaffner checked a box noting Plaintiff would

not be able “to return to full time competitive employment at the present time.” (Id.)

Dr. Schaffner also checked multiple boxes finding Plaintiff to be markedly limited in

certain tasks involving understanding and memory, sustained concentration and

persistence, social interaction and “[t]he ability to set realistic goals or make plans

independently of others.” (R. 1262–63.) At the time of the June 2015 opinion, Dr.

                                          14
Schaffner had seen Plaintiff in November 2014, January 2015, and April 2015.

(R. 897, 911, 936.) Notably, the only “particular medical findings” included to support

Dr. Schaffner’s opinions are as follows: “GAF = 45. He carries a diagnosis of PTSD &

even with treatment, he continues to exhibit significant impairments in social and

occupational functioning.” (R. 1263.)

      The ALJ gave good reasons for assigning “little weight” to Dr. Schaffner’s

opinion. (R. 31–32.) First, Dr. Schaffner’s opinion that Plaintiff would not be able to

work full time is a determination of disability reserved to the Commissioner. 20

C.F.R. § 404.1527(d). Secondly, the ALJ carefully considered Dr. Schaffner’s June

2015 assessment, the frequency and duration of Dr. Schaffner’s treatment of Plaintiff,

and the medical evidence of record. The ALJ found Dr. Schaffner’s assessment to be

inconsistent with her treatment notes. The ALJ found that Plaintiff’s records

reflected routine and conservative mental health treatment, which showed his

condition improved when compliant with treatment. (R. 32.) The ALJ explained:

      Overall, it appears that [Plaintiff] has experienced exacerbations of
      symptoms during periods that he is noncompliant with treatment and
      that his condition improves with compliance. Even during periods of
      noncompliance, [Plaintiff’s] mental symptoms have not worsened to the
      point that he has required emergency or inpatient psychiatric
      treatment.

(R. 32.) Dr. Schaffner’s opinion was based on a period of six months, whereas the

ALJ’s findings were based on the entire record, including hospital records from 1988

to 2016 and two state-agency psychological consultative examinations conducted in

2013 and 2014.



                                          15
       During the six-month period of treatment by Dr. Schaffner, Plaintiff reported

overwhelming stress resulting from living with his former girlfriend and her three

children, as well as his non-compliance with medication. (R. 569, 597, 603, 605, 911–

12, 934, 936–37, 1005, 1010–1012, 1090.) In Plaintiff’s November 2014 visit to Dr.

Schaffner, Plaintiff felt “stressed out/overwhelmed” and stated his former girlfriend

and her three children refused to move out. (R. 936–37.) Plaintiff reported the “only

peace/solitude he has is during the day when . . . other individuals are not home.”

(Id.) Plaintiff stated that when others are at home, he feels stressed and overwhelmed

from the noise. (R. 936.) Plaintiff reported he was not getting sufficient sleep and was

“unsure how to cope.” (Id.) In his January 2015 visit, Plaintiff noted improvement in

his mood and sleep with adjusted medication doses. (R. 911.) Plaintiff acknowledged

his stress at home would be temporary as his former girlfriend’s “children will be out

of the house within 2 years and then he will have the place to himself.” (R. 912.) In

his last visit to Dr. Schaffner in April 2015, Plaintiff reported “a lot of stress going

on” and “[a]t home he gets antsy and feels so agitated he wants to punch the wall.

Sometimes he feels so stressed he just wants to leave the house and sleep in his car—

just to get some peace.” (R. 898.) Although Plaintiff reported stress with his living

situation, he stated he felt better when everyone left the house and “often wants to

be left alone.” (Id.) Plaintiff took walks to relieve his stress and reported that once his

former girlfriend’s children graduated, he would no longer be in his current situation.

(Id.) These three visits provide a snapshot of Plaintiff’s exacerbated symptoms but,

as the ALJ found, it is inconsistent with the entire record.

                                            16
       The record does not reflect any visits to mental health providers following

Plaintiff’s last treatment by Dr. Schaffner in April 2015, nor did Plaintiff report any

mental health symptoms in subsequent visits to other medical providers. (R. 1924,

1928, 1961, 1966, 1990.) In his July 2016 visit to New Hanover Regional Medical

Center to treat his heart disease, Plaintiff was reported to be “pleasant,” “in no acute

distress,” with “mood stable and appropriate.” (R. 1995.)

       Moreover, Dr. Schaffner’s opinions are not in accord with those of the state-

agency psychological consultants. As the ALJ noted:

              In September 2013, Clifford H. Charles, Ph.D., a State Agency
       psychological consultant, conducted a mental assessment, concluding
       that [Plaintiff] was able to understand and remember simple
       instructions, but would have moderate difficulty remembering detailed
       instructions. He could carry out very short and simple instructions, but
       would have moderate difficulty carrying out detailed instructions and
       maintaining attention and concentration for extended periods.
       [Plaintiff] could cooperate on simple, routine tasks and transactions. He
       could generally accept directions and feedback. Although [Plaintiff] was
       not socially active beyond a small circle, he was able to relate
       appropriately. He would have limited ability to deal directly with the
       general public and would function best at tasks with modest social
       demands. [Plaintiff] was able to adapt to routine changes in the
       workplace but would struggle with a very stressful work setting. In
       February 2014, April L. Strobel-Nuss, Psy.D., a State Agency
       psychological consultant, assessed [Plaintiff’s] mental functioning and
       affirmed Dr. Charles’ opinion. Dr. Strobel-Nuss concluded that
       [Plaintiff] was capable of performing simple, routine, repetitive tasks.

(R. 32.)

       In sum, the ALJ provided good reasons for discounting the opinions of Dr.

Carlson, Dr. Ikle, and Dr. Schaffner, and these reasons are supported by the record.

The Commissioner applied the correct legal standard in determining the weight to be



                                          17
assigned the various medical opinions, and substantial evidence supports these

findings.

      D. RFC Assessment

       Lastly, Plaintiff argues that the ALJ’s “framing of mental restrictions . . . to

simple, routine, and repetitive tasks and gradual changes and solo work activities

and casual interactions” fails to address Plaintiff’s limitations of solitude and threat

avoidance. (Pl.’s Mem. Supp. Mot. J. Pldgs. at 23–25.) The Commissioner argues that

the ALJ’s analysis is well supported by the record and should be affirmed. (Def.’s

Mem. Supp. Mot. J. Pldgs. at 15–16.)

      The RFC is an administrative assessment of “an individual’s ability to do

sustained work-related physical and mental activities in a work setting on a regular

and continuing basis” despite impairments and related symptoms. SSR 96-8p, 1996

WL 374184, at *1; see also 20 C.F.R. § 416.945(a)(1). In determining the RFC, the

ALJ considers an individual’s ability to meet the physical, mental, sensory, and other

requirements of work. 20 C.F.R. § 416.945(a)(4). It is based upon all relevant

evidence, which may include the claimant’s own description of limitations from

alleged symptoms. SSR 96-8p, 1996 WL 374184, at *5; 20 C.F.R. § 404.1545(a)(3). The

RFC assessment “must include a discussion of why reported symptom-related

functional limitations and restrictions can or cannot reasonably be accepted as

consistent with the medical and other evidence.” SSR 96-8p, 1996 WL 374184, at *7.

      An ALJ must “include a narrative discussion describing how the evidence

supports each conclusion” in the RFC. Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir.

                                          18
2016) (quoting Mascio, 780 F.3d at 636). The ALJ must specifically explain how

certain pieces of evidence support particular conclusions and “discuss[] . . . which

evidence the ALJ found credible and why.” Monroe, 826 F.3d at 189 (quoting Radford

v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013)). The Fourth Circuit has interpreted this

to require an ALJ to “build an accurate and logical bridge from the evidence to his

conclusion.” Monroe, 826 F.3d at 189 (quoting Clifford v. Apfel, 227 F.3d 863, 872 (7th

Cir. 2000)).

      “[A] proper RFC analysis has three components: (1) evidence, (2) logical

explanation, and (3) conclusion . . . . [M]eaningful review is frustrated when an ALJ

goes straight from listing evidence to stating a conclusion.” Thomas v. Berryhill, 916

F.3d 307, 311 (4th Cir. 2019) (citing Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir.

2018)). Simply put, this means an ALJ must “[s]how [her] work.” Patterson v. Comm’r

of Soc. Sec. Admin., 846 F.3d 656, 663 (4th Cir. 2017) (applying same principle to an

ALJ’s listing analysis). Such analysis—“[h]armonizing conflicting evidence and

bolstering inconclusive findings,” Patterson, 846 F.3d at 662—is a “necessary

predicate” to determining whether substantial evidence supports the Commissioner’s

findings, Monroe, 826 F.3d at 189 (quoting Radford, 734 F.3d at 295). “An ALJ has a

duty to explain the administrative decision so as to enable meaningful judicial

review.” Parker v. Colvin, No. 4:13-CV-38-FL, 2014 WL 2604282, at *3 (E.D.N.C.

June 11, 2014).

      The ALJ considered the medical records, Plaintiff’s reported symptoms, and

opinions from the various medical providers, and found that Plaintiff’s statements

                                          19
were “not entirely consistent with the medical evidence and other evidence in the

record.” (R. 27.) The ALJ found Plaintiff had the RFC to perform medium work while

limited to “simple, routine, repetitive tasks in an environment where changes are

infrequent and are introduced gradually and where there is only casual interaction

with the general public; and he can work in proximity to co-workers, but should work

on tasks alone.” (R. 25.) The ALJ gave great weight to the state-agency psychological

consultants who stated Plaintiff “would function best at tasks with modest social

demands,” because he found their opinions to be “well supported by the evidence of

record and . . . based on the consultants’ expertise and program knowledge.” (R. 32,

110–12, 128–31.) Plaintiff contends that his issues “with other people is not only

about interactions, it is about their presence, with proximity and location being

further aggravating factors.” (Def.’s Mem. Mot. J. Pldgs. at 23.) The ALJ accounted

for Plaintiff’s “difficulty adapting to stressful circumstances and the generally

distracting effects of his depressed mood, anxiety, and chronic sleep impairment” by

restricting Plaintiff to “simple, routine, repetitive tasks in an environment where

changes are infrequent and are introduced gradually.” (R. 29–30.) The ALJ explained

Plaintiff’s “difficulty establishing and maintaining effective work and social

relationships” is accommodated in the RFC by the “restriction to casual interaction

with the general public and working on tasks alone, but possibly in proximity to

coworkers.” (R. 30.) The ALJ also discussed “the routine and conservative nature of

[Plaintiff’s] mental health treatment and the record documenting that his mental

symptoms were generally adequately controlled during periods of compliance with

                                         20
his medication regimen.” (Id.) The record supports the ALJ’s conclusion that

Plaintiff’s limitations were adequately controlled when compliant with medication.

(R. 569, 597, 603, 605, 911–12, 934, 936–37, 1005, 1010–1012, 1090.)

      The court finds the ALJ has built an accurate and logical bridge from the

evidence in the record to his conclusion that Plaintiff had the RFC to perform at the

range of medium work with the non-exertional restrictions described above.

Substantial evidence supports the ALJ’s findings and his decision denying benefits

was reached through the application of the correct legal standard. Accordingly, the

court affirms the decision of the Commissioner.

                                  CONCLUSION

      For the foregoing reasons, Plaintiff’s Motion for Judgment on the Pleadings

[DE #25] is DENIED, Defendant’s Motion for Judgment on the Pleadings [DE #36] is

GRANTED, and the Commissioner’s decision is AFFIRMED.

      This 18th day of September 2019.


                                       _________________________________________
                                       ________________________________
                                                                     _
                                       KIMBERLY
                                       KIMBER  RLY
                                                 L A. SWANK
                                       United States Magistrate Judge




                                         21
